Citation Nr: 1103067	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  05-39 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the Veteran's claim for entitlement to service connection for 
traumatic arthritis of the ankles.

2.  Whether new and material evidence has been received to reopen 
the Veteran's claim for entitlement to service connection for an 
acquired psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for pes planus.

4.  Entitlement to service connection for sleep apnea, claimed as 
secondary to service-connected degenerative disc disease of the 
lumbar spine.

5.  Entitlement to service connection for migraine headaches. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a Friend


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1983 to January 
1984 and from February 1985 to April 1988.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2005, July 2007, March 2008, and October 
2008 rating decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO), in Houston, Texas.

In May 2010, the Veteran appeared and testified at a Travel Board 
hearing held before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing has been associated with the claims 
file.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issue of entitlement to service connection for sleep apnea is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for traumatic 
arthritis of the ankles was originally denied in September 2002 
on the basis that this condition was not incurred in his active 
service, and that there was no evidence that he suffered from 
this condition within one year of his separation from active 
service.  The Veteran did not initiate an appeal of this 
decision.

2.  The additional evidence received since the prior final 
decision does not raise a reasonable possibility of 
substantiating the Veteran's previously denied claim for 
traumatic arthritis of the ankles.

3.  The Veteran's claim for service connection for an acquired 
psychiatric disorder was originally denied in July 2005 on the 
basis that the Veteran did not suffer from an acquired 
psychiatric disorder in service.  The Veteran did not initiate an 
appeal of this decision.  

4.  The additional evidence received since the prior final 
decision raises a reasonable possibility of substantiating the 
Veteran's previously denied claim for an acquired psychiatric 
disorder.

5.  There is no medical evidence establishing a link between the 
Veteran's PTSD symptoms and his in-service stressor, and there is 
no evidence of a nexus between any acquired psychiatric disorder 
and the Veteran's active service.  

6.  The Veteran's pes planus was noted prior to his second period 
of active service, but there is no evidence that his condition 
was aggravated during that service.  

7.  The Veteran did not suffer from headaches in service or for 
many years thereafter, and the probative medical evidence of 
record concludes that the Veteran's current headaches are not 
related to any in-service event.  



CONCLUSIONS OF LAW

1.  The prior RO decision of September 2002 denying entitlement 
to service connection for traumatic arthritis of the ankles is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2010).

2.  New and material evidence has not been received to reopen the 
claim of entitlement to service connection for traumatic 
arthritis of the ankles.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2010).  

3.  The prior RO decision of July 2005 denying entitlement to 
service connection for an acquired psychiatric disorder is final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

4.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

5.  The criteria for service connection for an acquired 
psychiatric disorder to include PTSD have not been met.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).  

6.  The criteria for service connection for pes planus have not 
been met.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1137, 
1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306 (2010).  

7.  The Veteran's claimed headache condition was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 
3.159, 3.303.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

Pursuant to the Duty to Notify, VA must meet different 
notification thresholds for claims to reopen and for claims for 
service connection.

With respect to the Veteran's claims to reopen his previously 
denied claims,
VA satisfied its duty to notify for these claims in letters of 
May 2007 and January 2009 - prior to the initial adjudication in 
each matter.  These letters informed the Veteran of what evidence 
was required to substantiate his claims and of his and VA's 
respective duties for obtaining evidence.  These same letters 
defined new and material evidence, and they informed the Veteran 
of what evidence would be necessary to substantiate the element 
of the claim for service connection that was found insufficient 
in the previous denial, thus satisfying the provisions of the 
Kent decision.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The January 2009 letter also informed the Veteran that an in-
service personal assault may be corroborated by evidence from 
sources other than the service records.  See Gallegos v. Peake, 
22 Vet. App. 329, 336-37 (2008).  For these claims, the 
notification requirements of the VCAA have thus been satisfied as 
to both timing and content.

With respect to the Veteran's claims for service connection being 
considered here in the first instance, VA has met its duty to 
notify by way of letters sent to the Veteran in March 2005, 
September 2006, and January 2008.  These letters informed the 
Veteran of what evidence was required to substantiate the claim 
and of his and VA's respective duties for obtaining evidence.  

Subsequent to the filing of the claim at issue, the Court of 
Appeals for Veterans Claims ruled that VA must inform claimants 
of all five elements of a service connection claim, including how 
VA assigns disability ratings and how an effective date is 
established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
This information was included on the Veteran's September 2006 and 
January 2008 letters, but not on the March 2005 letter in 
connection with the Veteran's claim for service connection for 
pes planus.  Though the Veteran in this case did not receive such 
notice regarding ratings and effective dates for that claim, his 
claim is being denied, so there can be no possibility of any 
prejudice to him.  See Smith v. Shinseki, 24 Vet. App. 40, 49 
(2010) (finding failure to provide Dingess notice to Veteran 
whose service connection claim was being denied to be harmless 
error).  

Next, VA has a duty to assist the Veteran in the development of 
his claim.  This duty includes assisting him in the procurement 
of both service treatment records and other pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained 
and associated with the claims file the Veteran's service 
treatment records, records of his post-service VA treatment, and 
records of his private medical treatment that he furnished to VA.  
The Veteran was afforded a VA compensation and pension 
examination with respect to his claims for service connection for 
an acquired psychiatric disorder and headaches.  

With respect to the Veteran's claim for service connection for 
pes planus, a VA compensation and pension examination was not 
performed and is not required.  The Board may order an 
examination when the record shows that the Veteran has a current 
disability, indicates that this disability may be associated with 
the Veteran's active service, and does not contain sufficient 
evidence for the Board to make a decision on the issue.  
38 U.S.C.A. § 5103A(d)(2).  If the record indicates that there 
may be a nexus between the current disability and any service 
related incident, then the Board may order an RO to have a 
claimant examined.  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  As discussed in much greater detail below, the Veteran's 
claims file contains sufficient information to make a decision on 
the issue; the Veteran's claim turns not on any evidence of a 
nexus, but rather the lack of evidence of in-service aggravation.  
As the case already contains enough evidence for the Board to 
adequately decide the Veteran's claim, a VA examination is not 
needed.  

Also, though the Veteran did not undergo an examination for his 
traumatic arthritis, the duty to provide an examination would 
only be triggered if the Board reopened the Veteran's claim.  As 
the Board has not found that the Veteran submitted new and 
material evidence sufficient to reopen this claim, a VA 
examination is not required.  

The Board notes that the evidence already of record is adequate 
to allow resolution of the appeal.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result in 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

New and Material Evidence Claims

A previously denied claim will be reopened if the claimant 
submits new and material evidence.  38 U.S.C.A. § 5108, 38 C.F.R. 
§ 3.156(a).  If the Board determines that new and material 
evidence has not been received, the adjudication of the 
particular claim ends, and further analysis is neither required 
nor permitted.  Any decision that the RO may have made with 
respect to a new and material claim is irrelevant.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996), aff'g 8 Vet. App. 
1 (1995).  See also, Jackson v Principi, 265 F.3d 1366, 1369 
(2001) (holding that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim to 
be reopened regardless of whether the previous action denying the 
claim was appealed to the Board).  

New evidence is defined as evidence not previously submitted to 
agency decision makers, and material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Traumatic Arthritis of the Ankles

The Veteran seeks service connection for traumatic arthritis of 
the ankles, a condition that he contends is causally related to 
his active service.  He further contends that, based on the 
evidence that he has submitted, he now meets the legal and 
factual criteria for service connection.  For the reasons that 
follow, however, the Board determines that he has not submitted 
new and material evidence.  

A review of the history of the Veteran's claim is instructive.  
The Veteran first sought service connection for his claimed 
traumatic arthritis of the ankles in February 2002.  The RO 
denied his claim in a September 2002 rating decision, finding 
that there was no evidence that the Veteran's claimed condition 
was incurred in his active service or had its onset within one 
year of his separation.  The Veteran filed a Notice of 
Disagreement with this decision in October 2002, and the RO 
issued a Statement of the Case in November 2002.  Though the 
Veteran attempted to file a Substantive Appeal, as he waited to 
do so until September 2003, his attempt was untimely.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010) (to be 
timely, a Substantive Appeal must be filed within 60 days of the 
issuance of the Statement of the Case, or within the remainder of 
the one year period following the action being appealed).  The 
September 2002 rating decision thus became final.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.

The Veteran then sought to reopen his claim in February 2006.  In 
a July 2007 rating decision, the RO declined to reopen the 
Veteran's claim, finding that he had not submitted new and 
material evidence.  The Veteran submitted a timely Notice of 
Disagreement, and the RO issued a Statement of the Case in July 
2008.  The Veteran filed a Substantive Appeal, and the RO issued 
a Supplemental Statement of the Case in November 2009.  The 
Veteran also testified in a Travel Board hearing before the 
undersigned Acting Veterans Law Judge.  

Since the Veteran's previous final denial, little in the way of 
new evidence has been added to the Veteran's claims file.  The 
only relevant evidence includes records of the Veteran's VA 
treatment, a letter from a friend, and the Veteran's testimony 
from his May 2010 hearing.  

Records of the Veteran's VA treatment, though new, are not 
material.  They show only ongoing treatment for the Veteran's 
complaints of pain in his ankles and make no mention of this pain 
being secondary to any of the Veteran's service-connected 
disabilities or any other condition.  These records do not 
address whether the Veteran's ankle problems were incurred in 
service or otherwise related to his active service.  As these 
records do not speak to the reason for the previous final denial, 
they are not considered material.  

In a May 2010 letter, Carla H. stated that the Veteran has 
difficulty navigating stairs on account of his ankle pain.  This 
letter, while new, is also not material, as it does not reflect 
that the Veteran's ankle condition began in service.  

The final new evidence for the Veteran's claim comes from his May 
2010 hearing. In that hearing, the Veteran stated that he did not 
seek treatment for his ankles during service.  The Veteran 
expressed his belief that the arthritis in his ankles is 
secondary to the pes planus from which he suffers.  

This evidence is also not material.  The Veteran's admission that 
he did not seek treatment for his ankles during service is 
especially important, as the Veteran's claim was previously 
denied because there is no evidence that he suffered from his 
claimed condition during his active service.  His statement thus 
confirms rather than rebuts the previous finding.  Also, the 
Veteran's contention that his claimed ankle condition is 
secondary to his pes planus is not probative.

In summary, the Board finds that the previous denial of the 
Veteran's claim for service connection for traumatic arthritis of 
the ankles is final, and that for his claim to be reopened, he 
must have submitted new and material evidence.  The Board further 
finds that the evidence that has been added to the claims file 
since the Veteran's previous final denial does not address the 
reason for that denial.  Accordingly, the Board concludes that 
the Veteran has not submitted new and material evidence, and his 
claim should not be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.

Acquired Psychiatric Disorder to Include PTSD

The Veteran also seeks service connection for PTSD, a condition 
that he contends is related to his being involved in an in-
service altercation.  He also contends that on the basis of the 
new evidence that he has submitted, he now meets the criteria for 
service connection for PTSD.  Finding, however, that the evidence 
submitted is not new and material, the Board disagrees for the 
reasons that follow.  

First, the Board notes that though the Veteran has consistently 
sought service connection for PTSD, his claim should be 
recharacterized as one for service connection for an acquired 
psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 
(2009) (holding that when a claimant seeks service connection for 
PTSD and nothing more, such a claim must be "considered a claim 
for any mental disability that may reasonably be encompassed" by 
factors surrounding the claim).

A review of the history of this claim is instructive as well.  
The Veteran first sought service connection for depression in 
February 2005.  His claim was denied in a July 2005 rating 
decision on the basis that his claimed depression was not 
incurred in service.  The Veteran did not initiate an appeal of 
this decision, so it became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

The Veteran sought to reopen his claim for service connection for 
depression in October 2007.  The RO denied the Veteran's claim in 
a March 2008 rating decision, finding that the Veteran did not 
introduce new and material evidence sufficient to reopen his 
claim.  The Veteran filed a Notice of Disagreement with this 
decision in April 2008.  In that Notice of Disagreement, he for 
the first time contended that his psychiatric disorder may be 
PTSD and not depression.  

Before the RO could issue a Statement of the Case, the Veteran 
instead again filed for service connection in July 2008, this 
time seeking service connection for a mental disorder to include 
PTSD.  His claim was denied in an October 2008 rating decision.  
After the Veteran supplied additional information regarding his 
claimed PTSD, the RO evaluated his claim along with his earlier 
appealed claim for service connection for depression.  The 
Veteran underwent a VA examination in April 2009, and the RO 
issued a Statement of the Case in November 2009.  The Veteran 
filed a timely Substantive Appeal, and he then testified in a May 
2010 hearing.  

Since the Veteran's previous final denial in July 2005, much in 
the way of new evidence has been added to the claims file.  As 
the Board is reopening the Veteran's claim, only the pertinent 
evidence shall be discussed.

As stated above, the Veteran's claim for service connection for 
an acquired psychiatric disorder was previously denied because 
there was no evidence that the Veteran suffered from an acquired 
psychiatric disorder during his active service.  PTSD, however, 
is subject to a separate regulation that specifically 
contemplates that it would not arise until after a claimant's 
active service.  See 38 C.F.R. § 3.304(f) (providing the elements 
required for service connection for PTSD).  

Here, the Veteran has broadened his claim for service connection 
for an acquired psychiatric disorder to include PTSD.  He has 
also supplied evidence of his suffering from a credible stressor 
based on an in-service personal assault.  This evidence is new, 
as it was not considered by VA in its previous decision.  As it 
speaks to the reason for the Veteran's previous final denial, it 
is also material.  Accordingly, the Veteran's claim should be 
reopened. 

In summary, the Board finds that the previous RO decision of July 
2005 denying service connection for an acquired psychiatric 
disorder is final.  The Board also finds that the Veteran has 
submitted new and material evidence sufficient to warrant the 
reopening of the Veteran's claim, and that the Veteran's claim 
should be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  



Service Connection Claims

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any 
particular disability, there must be evidence of a current 
disability; evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence, or in certain 
circumstances, lay evidence, of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303 (2010).

Service connection for certain chronic diseases may also be 
established based upon a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within one 
year from the date of separation from service.  38 U.S.C.A. § 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In addition, 
service connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

Service Connection for an Acquired Psychiatric Disorder

Having reopened the Veteran's claim for an acquired psychiatric 
disorder, the Board must now determine whether service connection 
is warranted.  For the reasons that follow, the Board finds that 
it is not.

In addition to the framework above, the Veteran's claim for 
service connection must also be evaluated under the framework for 
service connection for PTSD.  Pursuant to VA regulation, to 
establish entitlement to service connection for PTSD a Veteran 
must provide: medical evidence diagnosing PTSD; a link, 
established by medical evidence, between current symptoms of PTSD 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

First, for the purposes of this appeal, the Board shall concede 
that the Veteran currently suffers from PTSD.  There is 
conflicting evidence as to whether the Veteran is currently 
suffering from PTSD.  The Veteran has long sought VA treatment 
for his acquired psychiatric disorder.  This disorder has been 
consistently referred to as both anxiety disorder, not otherwise 
specified, and depressive disorder, not otherwise specified.  The 
Veteran also underwent an April 2009 VA mental disorders 
examination.  The examiner diagnosed the Veteran as suffering 
from anxiety disorder, not otherwise specified, with some 
reported symptoms of PTSD, and depressive disorder, not otherwise 
specified.  

The Veteran submitted records of his treatment with his private 
psychologist, Kevin G. Smith, Ph.D.  In an October 2009 letter, 
Dr. Smith stated that the Veteran was suffering from PTSD.  Given 
these conflicting diagnoses, the Board shall resolve reasonable 
doubt in favor of the Veteran in this appeal and concede that he 
currently suffers from PTSD.  

The Veteran's claim fails, however, because there is no probative 
medical evidence of a link between the Veteran's PTSD and his 
claimed in-service stressor.

The Veteran has consistently maintained that his claimed PTSD is 
related to a 1987 confrontation outside of a club.  A June 1987 
service treatment record reflects that the Veteran was involved 
in a confrontation at a club.  The Veteran reported being 
punched.  The Veteran did not report losing consciousness.  Upon 
examination, it was noted that the Veteran had superficial 
abrasions to his right wrist, his back, his elbows, his left 
chin, and multiple areas on his back.  The Veteran reported no 
significant pain on palpation of any of these areas.  The Air 
Force physician also noted that the Veteran had a 2x3 cm hematoma 
on his left upper forehead.  The physician ordered the Veteran to 
treat this hematoma with ice.  

The Veteran and a fellow soldier with whom he served testified 
regarding this incident in the Veteran's May 2010 Travel Board 
hearing.  The Veteran stated that he remembered being attacked by 
40 to 50 people.  He stated that many people in the area that he 
was stationed were hostile to the military, and he felt that this 
attack was motivated by this animus.  The Veteran's friend 
testified that he was with the Veteran the night of the attack, 
and he remembered being shot at by the group that attacked the 
Veteran.  

The Veteran described going to the emergency room after the 
fight, but did not say for what injury or what treatment he 
received.  The Veteran also stated that before this incident, he 
had no anger or disciplinary problems; following the fight, the 
Veteran described suffering from anger issues.  

Despite this in-service stressor, the medical evidence does not 
indicate that there is a link between his current symptoms and 
this incident.  In his October 2009 letter, Dr. Smith stated that 
"apparently, one of the incidents that precipitated [the 
Veteran's] PTSD symptoms was 'being jumped' by several men who 
were hostile to military personnel."  This sentence is clear 
that it is the Veteran who is suggesting the link, not Dr. Smith.  
In Dr. Smith's initial assessment of the Veteran from April 2007 
in which Dr. Smith diagnosed the Veteran as suffering from PTSD, 
the Veteran never mentioned the June 1987 incident.  This 
incident is also not discussed in the treatment reports 
subsequent to this initial assessment.  

The examiner from the Veteran's April 2009 VA examination 
considered whether the Veteran's psychiatric disorder is related 
to the in-service incident, but concluded that it is not.  The 
examiner wrote that this incident does not appear to constitute a 
significant stressor for the Veteran as compared to the many 
other stressors that the Veteran has faced.  The examiner further 
stated that there is no evidence that the Veteran felt a sense of 
horror or fear for his life, a required criterion for a diagnosis 
of PTSD.  The examiner concluded that this stressor does not 
account for the Veteran's current anxiety disorder or any other 
psychiatric disorder that he might have.  The examiner also 
concluded that the Veteran's primary difficulties result from his 
personality disorder and depressive symptoms related to failed 
relationships in his life.  

It has long been held that a mere transcription of lay history, 
unenhanced by any additional medical comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  Here, as Dr. Smith's October 2009 letter 
does not actually provide his opinion that there is a link 
between the Veteran's PTSD and his in-service stressor, it is not 
competent evidence of such a link.  As no competent medical 
evidence of such a link exists, the criteria for service 
connection for PTSD have not been met.  

The Board also notes that the Veteran is not entitled to service 
connection for an acquired psychiatric disorder aside from PTSD.  
The opinion from the April 2009 VA examination is once again 
probative, as it found no indication that the Veteran's 
psychiatric disorders are causally related to his active service.  

Based on the foregoing, the Board concludes that neither the 
criteria for service 
connection for an acquired psychiatric disorder to include PTSD 
have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2010).  

Service Connection for Pes Planus.

The Veteran contends that he currently suffers from pes planus 
that is causally related to his active service.  For the reasons 
that follow, the Board finds that service connection for this 
condition is not warranted.  

First, the Board notes that the Veteran currently suffers from 
pes planus.  In an April 2005 VA podiatry consult, the Veteran 
was diagnosed as suffering from flat feet.  In September 2005, he 
was fitted with arch supports.  

Next, the Board notes that the Veteran's claimed pes planus 
existed prior to his second period of active service.  His 
December 1984 enlistment examination prior to his second period 
of service reflected a diagnosis of bilateral, asymptomatic 
moderate pes planus.  

Pursuant to VA laws and regulations, a Veteran will be considered 
to have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that an 
injury or disease existed prior thereto, and was not aggravated 
by service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304.  VA's 
General Counsel has held that to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, the VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The claimant is not required to show that 
the disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  See VAOPGCPREC 3-03; 69 Fed. Reg. 25178 (2004); see 
also Cotant v. Principi, 17 Vet. App. 116 (2003).

A preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis of 
all the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be considered 
'aggravation in service' unless the underlying condition, as 
contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. 
App. 304, 306-07 (1993).

Here, the Veteran's claim must be denied because there is no 
evidence that the Veteran's pes planus increased in severity 
during his active service.  A review of the Veteran's service 
treatment records does not reveal any complaints of or treatment 
for pes planus or foot pain during the Veteran's first or second 
period of active service.  On his March 1988 report of medical 
history at separation, the Veteran denied suffering from any foot 
trouble.  

In his May 2010 hearing, the Veteran noted that though he was not 
diagnosed as suffering from pes planus until the mid-2000s, he 
remembers having problems with his feet during basic training.  
The Veteran stated that though he did not seek treatment for his 
feet, he did use inserts during training to alleviate the pain.  

Given the Veteran's testimony and the lack of contemporaneous 
medical records, the Board finds no evidence that the Veteran's 
preexisting pes planus was aggravated by his active service.  The 
Veteran's condition was noted on entry prior to his second period 
of active service, but the Veteran sought no treatment for and 
had no complaints of suffering from pain in his feet.  The 
Veteran's service treatment records are replete with his seeking 
medical treatment for other issues, so the fact that he did not 
seek treatment for his feet is especially important.  Also, 
though the Veteran stated in his May 2010 hearing that he 
remembered having problems with his feet during basic training, 
at the time of his separation, he did not state that he was 
suffering from any foot trouble.  The Board will accept the 
Veteran's statement that he suffered from foot pain during basic 
training.  This report is ultimately outweighed, however, by the 
fact that he sought no treatment for his foot pain and did not 
report suffering from this condition at separation.  

After service the Veteran was not diagnosed as suffering from pes 
planus until March 2005.  A review of his VA treatment records 
shows no evidence that he complained of foot pain before this 
date.  In making its decision, the Board may consider the length 
of the period following service where the Veteran did not report 
the symptoms being complained of in the present issue.  Maxson v. 
Gober, 230 F.3d 1130, 1133 (Fed. Cir. 2000).  The Board finds the 
17 year lag between his separation from service and his first 
post-service complaints of pain to be probative of the fact that 
his preexisting condition was not aggravated by his active 
service.  

In summary, the Board finds that the Veteran's pes planus was 
noted prior to his second period of active service, but there is 
no evidence that his condition was aggravated during that 
service.  Accordingly, the Board concludes that the criteria for 
service connection for pes planus have not been met.  38 U.S.C.A. 
§§ 1101, 1111, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 
5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306.  

Service Connection for Migraines

The Veteran seeks service connection for migraines, a condition 
which he has contended is secondary both to his non-service-
connected psychiatric disorder and to his service-connected back 
disability.  For the reasons that follow, the Board concludes 
that service connection is not warranted.  

First, the Board recognizes that the Veteran is currently 
suffering from headaches.  The Veteran underwent a VA 
neurological disorders examination in March 2008.  After 
examining the Veteran, the examiner stated that the Veteran 
suffers from left retro-orbital headaches with migraine features.  
A January 2008 VA neurology note similarly diagnosed the Veteran 
as suffering from headaches.  

There is, however, no evidence that the Veteran suffered from 
headaches while on active service.  A review of the Veteran's 
service treatment records reveals that, on his March 1983 report 
of medical history at enlistment, the Veteran reported suffering 
a head injury, but he did not report suffering from headaches.  
He was not noted to be suffering from headaches on his enlistment 
examination, either.  The rest of the Veteran's service treatment 
records are similarly silent for any treatment for or complaints 
of headaches.  On his March 1988 report of medical history prior 
to separation, the Veteran denied both suffering from frequent or 
severe headaches and a head injury.  

In his March 2008 VA examination, the Veteran reported suffering 
from headaches in service, and that his headaches had continued 
to this day.  The Veteran's claim, however, is belied by the 
medical evidence and by the Veteran's own statements.  Despite 
the Veteran's contention, neither his statements nor the 
contemporary medical evidence reflect that he suffered from 
headaches while on active service.

Despite the lack of evidence of an in-service incurrence of this 
condition, service connection may nonetheless be established 
"when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service."  
38 C.F.R. § 3.303(d).  

To that end, the Veteran has contended that his headaches are 
secondary to a head injury that he received during the 
aforementioned June 1987 fight.  In his May 2010 hearing, the 
Veteran stated that he currently suffers from severe headaches, 
describing a sensitivity to light and a need to take medicine to 
alleviate the pain.  The Veteran also stated that he will retreat 
to a dark room for days at a time to stop the headaches.  
Importantly, the Veteran stated that he did not suffer from 
headaches in service until after he was attacked.  He contended 
that the headaches from which he now suffers are related to this 
in-service attack.  

The examiner from the Veteran's March 2008 examination considered 
whether the Veteran's headaches could be secondary to his in-
service attack, but she concluded that they were not.  The 
examiner accepted the Veteran's contention that he suffered from 
headaches after he was attacked in 1987.  But after examining the 
Veteran, she determined that the headaches that the Veteran 
claims to have suffered at that time were most likely post-
traumatic headaches.  The headaches that she found the Veteran to 
be suffering from today are retro-orbital headaches, and she 
concluded that these headaches are unrelated to his in-service 
altercation.  

In summary, the Board finds that the Veteran did not suffer from 
headaches in service or for many years thereafter, and the 
probative medical evidence of record concludes that the Veteran's 
current headaches are not related to any in-service event.  
Accordingly, the Board concludes that the Veteran's current 
headache condition was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 
5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.  


ORDER

New and material evidence has not been received to reopen a claim 
for service connection for traumatic arthritis of the ankles.

New and material evidence has been received to reopen a claim for 
service connection for an acquired psychiatric disorder, and that 
claim is reopened.  

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.

Service connection for pes planus is denied.

Service connection for headaches is denied.  


REMAND

The Veteran also seeks service connection for sleep apnea, a 
condition which he contends is secondary to both his acquired 
psychiatric disorder and his service-connected back disability.  
As the Board lacks the required evidence to decide his claim, the 
Veteran's claim must be remanded.  

A December 2005 record from the Sleep Disorders Center diagnosed 
the Veteran as suffering from obstructive sleep apnea syndrome 
and dysommnia secondary to pain.  
In a March 2007 statement, the Veteran contended that his sleep 
apnea was secondary to his service-connected back disability.  An 
April 2007 VA sleep note confirmed that the Veteran suffers from 
both sleep apnea and insomnia.  

In its July 2007 rating decision, the RO concluded that service 
connection for sleep apnea was not warranted, as though the 
Veteran had introduced evidence that he suffered from dysommnia 
secondary to his back disability, this is a separate condition 
from sleep apnea.

The Board, however, is not comfortable denying the Veteran's 
claim without the benefit of a VA examination.  The facts are 
that the Veteran currently suffers from sleep disorders, and at 
least one of these disorders has been related to a service-
connected disability.  It is well settled that VA is prohibited 
from relying on its own medical judgment to interpret medical 
evidence.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, before deciding the Veteran's claim, the Board 
believes it prudent to remand the issue for a VA examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC shall schedule the Veteran for 
a VA examination before an examiner with the 
appropriate expertise in diagnosing sleep 
disorders.  The examiner shall review the 
Veteran's claims file and medical history 
prior to examining him, and should note in 
his/her report that he conducted such a 
review.

After performing all necessary tests, the 
examiner is asked to provide two separate 
opinions as to the etiology of the Veteran's 
sleep disorders.  First, the examiner is 
asked to provide an opinion as to whether the 
Veteran's sleep apnea is at least as likely 
as not (i.e., probability of 50 percent) 
causally related to his active service. 

Second, the examiner is asked to provide an 
opinion as to whether the Veteran's sleep 
apnea is at least as likely as not 
proximately due to or the result of the 
Veteran's service-connected back disability 
(or any other service-connected disability).  
If the examiner determines that the Veteran's 
sleep apnea was not caused by a service-
connected disability, then he is asked to 
state whether any of the Veteran's service-
connected disabilities aggravates (i.e. 
increase the severity) his sleep apnea beyond 
the natural progress of the condition.  If 
so, the extent should be explained.

In doing so, the examiner should acknowledge 
the Veteran's report of a continuity of 
symptomatology.  The examiner must provide a 
complete rationale for any opinion advanced.  
If the examiner determines that -with respect 
to either opinion - he cannot provide an 
opinion without resorting to mere 
speculation, then the examiner must provide a 
detailed reason why this is the case.  The 
examiner must further state what facts or 
information are missing that prevent him from 
forming an opinion without resorting to mere 
speculation.

2.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claim 
adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


